 


110 HR 1972 IH: Community Environmental Equity Act
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1972 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Ms. Velázquez (for herself, Mr. Hastings of Florida, Ms. Jackson-Lee of Texas, Mr. Serrano, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to prohibit discrimination regarding exposure to hazardous substances, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Environmental Equity Act. 
2.Findings; purposes 
(a)FindingsThe Congress finds the following: 
(1)There is a growing recognition that urban, low-income, and minority communities tend to be overburdened with polluting facilities such as waste transfer stations, power plants, superfund sites, brownfields, and toxic release inventory sites. 
(2)Poor and urban neighborhoods are forced to suffer the effects associated with increased waste processing because they often lack the resources to defend their rights and cannot quantify unhealthy environmental factors. 
(3)Addressing the problem of contaminated surroundings impacting low-income or minority communities must be a priority of this Nation. 
(4)Health respiratory conditions such as asthma can be traced to environmental conditions impacting a community such as air pollution and biological contaminants.  
(5)Asthma is one of the leading chronic health conditions in the United States (affecting over 15 million people) and the leading chronic youth illness (affecting 6.5 million children).  
(6)At risk communities need resources to gather information useful in planning preventive health and environmental strategies to protect residents from polluting conditions.  
(7)Alliances of community-based organizations and community health centers are often in the best position to develop neighborhood health profiles to assist heath policy makers in assessing the health impact of future growth or redevelopment.  
(8)Federal resources can help communities protect themselves from being disproportionately exposed to contaminants which can cause respiratory health complications such as asthma.  
(b)PurposesThe purposes of this Act are— 
(1)to prevent any individual or community from being disproportionately exposed to hazardous materials; 
(2)to enable government agencies to protect individuals and communities from such exposure; 
(3)to give community-based organizations and community health centers the tools necessary to measure neighborhood impacts of environmental hazards; and 
(4) to enable such organizations and centers to maintain a health profile for their communities and in this manner prevent discriminatory exposure to hazardous substances. 
3.Discrimination regarding exposure to hazardous substancesThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following title: 
 
XXXDiscrimination regarding exposure to covered substances 
3001.DefinitionsIn this title: 
(1)Covered entityThe term covered entity means any entity which handles, manages, treats, releases, discharges, disposes of, stores, transports, removes, moves, or delivers covered substances. 
(2)Covered substanceThe term covered substance means any of the following: 
(A)Any contaminant identified under the Safe Drinking Water Act (title XIV of this Act). 
(B)Any substance described in section 201(q) of the Federal Food, Drug, and Cosmetic Act, and any material registered pursuant to the Act referred to in paragraph (1) of such section. 
(C)Any chemical listed by the National Toxicology Program of the Department of Health and Human Services as a known or probable human carcinogen. 
(D)Any substance defined in section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and any chemical subject to section 313 of the Emergency Planning and Community Right-To-Know Act of 1986. 
(E)Any material subject to the requirements concerning material safety data sheets for chemicals under the Occupational Safety and Health Act of 1970. 
(F)Any chemical substance or mixture regulated under the Toxic Substance Control Act. 
(G)Any hazardous waste identified under the Solid Waste Disposal Act. 
(H)Any pesticide registered under the Federal Insecticide, Fungicide, and Rodenticide Act. 
(I)Any air pollutant regulated under the Clean Air Act. 
(J)Such other contaminants, chemicals, materials, wastes, and substances as the President, acting through the head of the appropriate agency, determines to be appropriate for purposes of this title. 
3002.Prohibition against discrimination 
(a)In generalA covered entity shall not, on the ground of race, color, national origin, or economic status, disproportionately expose any person or community to any covered substance. 
(b)Compliance 
(1)IdentificationA covered entity shall consult and work in partnership with the States, local government officials, and the Federal Government to comply with subsection (a). 
(2)Addressing disproportionate exposureA covered entity shall address the actual or potential disproportionate exposure to covered substances of individuals or communities, on the ground of race, color, national origin, or economic status, prior to pursuing State and local administrative proceedings to obtain authorization or approval to handle, manage, treat, release, discharge, dispose of, transport, remove, move, deliver or otherwise use covered substances. 
(c)Regulations 
(1)In generalThe President shall require the appropriate Federal officials to issue regulations to implement this section consistent with the provisions of section 602 of the Civil Rights Act of 1964 relating to compliance. 
(2)EnforcementCompliance with this section may be effectuated (1) by the termination of or refusal to grant authorization to any covered entity to handle, manage, treat, release, discharge, dispose of, store, transport, remove, move, or deliver covered substances; or (2) by any other means authorized by law. With respect to any covered entity that is a recipient of Federal financial assistance, compliance may also be effectuated pursuant to section 602 of the Civil Rights Act of 1964. 
(3)Dates certain regarding regulationsFor purposes of carrying out this section— 
(A)proposed rules shall be issued not later than 6 months after the date of the enactment of the Community Environmental Equity Act; 
(B)final rules shall be issued not later than 18 months after such date of enactment; and 
(C)such final rules shall take effect not later than 30 months after such date of enactment.  
(d)Biennial reportNot later than 2 years after the date on which final rules are issued pursuant to subsection (c)(3)(B), and every 2 years thereafter, the Federal Interagency Environmental Justice Working Group (established under Executive Order 12898 (February 11, 1994)) shall submit to the Congress a report on activities carried out under this section. 
3003.Community health impact profile program grants 
(a)EstablishmentThe Secretary shall establish a Health Impact Profile Program for the purpose of making grants to community-based organizations and community health centers to assist in the planning and development of community health impact profiles. 
(b)RequirementThe Secretary may not make a grant to a community-based organization or a community health center under this section unless the organization or center— 
(1)is located in the community in which the grant will be used; or 
(2)enters into a partnership with an entity in such community for purposes of carrying out the activities described in subsection (c). 
(c)Use of fundsThe Secretary may not make a grant to a community-based organization or a community health center under this section unless the organization or center agrees to use the grant for the following: 
(1)Conducting an overall neighborhood health assessment to measure the prospective environmental health consequences of— 
(A)any significant proposed growth or redevelopment plan; and 
(B)any exposure in the community to covered substances. 
(2)Building community expertise to develop health impact profiles through community-based organizations and community health centers.  
(3)Improving community ability to identify harmful environmental exposure by covered entities.  
(4)Preserving a healthy and environmentally friendly community.  
(d)Administrative costsThe Secretary may not make a grant to a community-based organization or a community health center under this section unless the organization or center agrees that, of the amount received through the grant, not more than 10 percent of such amount will be used to cover reasonable administrative costs necessary to carry out the activities described in subsection (c).  
(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2008 through 2010. Funds appropriated under this section shall remain available until expended.  . 
 
